Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	Authorization for this examiner’s amendment was given in an interview with Kevin McDaniel on 06/22/2022.
	The application has been amended as follows:
1. A baler machine comprising: 
		a chassis with side walls, 
		a forage collector mechanism communicated with a baler-compacting chamber provided with a roll formation mechanism, 
		a tying arrangement having a net spool arranged in parallel to a rotation of a bale, the net spool towards the baler-compaction chamber and a formed bale expulsion arrangement, and 
		a mechanism for tying edges of roll bale, the mechanism comprising:
			at least one extension bar arranged on the lower part of said tying arrangement, which receives the tying material from the net spool and bearing a plurality of helicoid fins;
			at least one feeder roller arranged nearby said at least one spiraled extension bar and said at least one spiraled extension bar 
			at least one traction roller arranged adjacent to an entry of the baler-compaction chamber and which receives the tying material from the feeder roller, said traction roller having a traction length larger than the width of the baler-compacting chamber. 
	2. The baler machine of wherein said at least one spiraled extension bar is arranged between said side walls and in parallel to a rotation of the bale
	3. The baler machine ofwherein the helicoid fins of said at least one spiraled extension bar are arranged on both ends of the at least one spiraled extension bar
	4. The baler machine of wherein are provided on the ends of said at least one feeder roller. 
	5. The baler machine of wherein said at least one feeder roller is arranged closer to the bale than at least one spiraled extension bar.
	6. The baler machine of wherein said at least one traction roller has respective rings on its edges, each ring having a plurality of fins distributed radially.
	7. The baler machine of wherein the radius the radius of the traction roller without said rings.
	8. The baler machine ofwherein a tray is provided extending and said at least one traction roller and adjacent to the tying arrangement .

Allowable Subject Matter
Claims 1-8 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art Underhill (US 5,230,193) teaches: 
A baler machine (Fig. 1-8) comprising: 
		a chassis (11) with side walls (63), 
		a forage collector mechanism (16) communicated with a baler-compacting chamber (inside the chassis, inner course C extending between guide roll 33 and idler roll 31 to cooperate with rollers 21-23 on sledge assembly 20 defines the chamber) provided with a roll formation mechanism (20-23), 
		a tying arrangement (54-56) having a net spool (54) arranged in parallel to a rotation of a bale (see Fig. 2), and provided with a tying material (col. 5 line 15: sheet material s) that circulates from the net spool towards the baler-compaction chamber and a formed bale expulsion arrangement (element 15: examiner notes that 15 allows to open the side walls to release the bale), and
		a mechanism for tying edges of roll bale, the mechanism comprising:
			at least one spiraled extension bar (Fig. 7: 87) arranged on the lower part of said tying arrangement, which receives the tying material from the net spool and bearing a plurality of helicoid fins (fig. 7 element 96);
			at least one feeder roller (25 -examiner notes that all rollers that contact the bale receives the tying material from the extension bar as the tying material wraps around the bale) arranged nearby said at least one spiraled extension bar and receives the tying material from said at least one spiraled extension bar; and
			at least one traction roller (this can be interpreted to be any roller on the baler that contacts the tying material) arranged adjacent to an entry of the baler-compaction chamber and which receives the tying material from the feeder roller.
	However, the prior art does not teach or suggest “said traction roller having a traction length larger than the width of the baler compacting chamber" in combination with the other limitations of claim 1.
	Yoshihito (EP 1872648) teaches a roller (23-38) that seems like it has a length longer than a length of a film roll (R) (See Fig. 3). However, Yoshihito is also silent to “said traction roller having a traction length larger than the width of the baler compacting chamber" in combination with the other limitations of claim 1.

Accordingly, neither the prior art nor any combination thereof anticipates nor renders the claimed invention obvious. Accordingly, claim 1-8 are deemed patentable over the prior art of record. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BOBBY YEONJIN KIM whose telephone number is (571)272-1866.  The examiner can normally be reached on M-F 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Eiseman can be reached on (571) 270-3818.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BOBBY YEONJIN KIM/Examiner, Art Unit 3725                                                                                                                                                                                                        
/JESSICA CAHILL/Primary Examiner, Art Unit 3753